Citation Nr: 0316884	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-01 907	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

The propriety of the ratings assigned following the grant of 
service connection for postoperative residuals of a right 
ring finger dislocation:  noncompensable from September 27, 
1997, and 10 percent from June17, 1999 (excluding the period 
of temporary total disability for surgery and convalescence 
purposes).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from March 
1984 to August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the RO 
that granted the veteran's claim for service connection for 
residuals of a right ring finger dislocation, and assigned a 
noncompensable evaluation for the disability, effective from 
September 27, 1997.  The veteran filed a notice of 
disagreement in June 1999.  The RO issued a statement of the 
case in November 1999.  The veteran filed a substantive 
appeal in December 1999.  

In May 2000, the RO granted a temporary 100 percent 
evaluation for the period from February 3, 2000 to June 1, 
2000 based on surgical treatment necessitating convalescence.  

In January 2001, the Board remanded the matter to the RO for 
additional development.  In September 2002, the veteran's 
claims file was forwarded to the Director, Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation.  See 38 C.F.R. § 3.321(b)(1) (2002).  The RO 
subsequently assigned a 10 percent evaluation for the 
veteran's service-connected right ring finger disability, 
effective June 17, 1999.

As the claim involves ratings assigned following the grant of 
service connection, the Board has framed the issue as shown 
on the title page.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Moreover, inasmuch as a higher evaluation is 
available for the condition at each stage, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim for a higher evaluation at each stage 
remains viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 
38 (1993).





REMAND

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the criteria 
cited to above, the Board finds that further development and 
adjudication of claim on appeal is warranted.  In claims for 
disability compensation, the duty to assist requires VA to 
provide a medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.; 38 C.F.R. § 3.159.

The veteran's residuals of a right ring finger dislocation 
are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5226, indicating that the veteran's disability is 
an unlisted condition, rated by analogy to ankylosis of the 
fingers.  See 38 C.F.R. §§ 4.20, 4.27.  However, effective 
August 26, 2002, the criteria for evaluating anklyosis and 
limitation of motion of the fingers were revised.  See 67 
Fed. Reg. 48784-48787 (July 26, 2002).  The veteran and his 
representative have not been notified of the change in the 
applicable rating criteria.  Moreover, as the veteran is 
entitled to application of the rating criteria most favorable 
to his claim (see Dudnick v. Brown, 10 Vet. App. 79 (1997) 
and Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)), 
with due consideration given to the effective date of the 
revised criteria (see VAOPGCPREC 3-2000 (2000)), medical 
findings responsive to both the former and revised applicable 
criteria are needed. 

Hence, the RO should arrange for the veteran to undergo 
further examination.  The veteran is hereby advised that a 
failure to report to any scheduled examination, without good 
cause, may well result in a denial of the claim for service 
connection, and may serve as the basis for the denial of the 
increased rating claim.  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) sent to the veteran concerning 
such examination(s).

If the claim remains denied, the RO should furnish to the 
veteran the veteran and his representative an SSOC including 
citation to all additional legal authority considered (to 
include the revised criteria for evaluating ankylosis of the 
fingers) and full reasons and bases for its determinations.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

While the Board regrets the matter will further delay a final 
decision in the claim on appeal, it finds that such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  Accordingly, this matter is hereby REMANDED 
to the RO for the following actions:  

1.  The RO should arrange for the veteran 
to undergo VA orthopedic examination of 
his right hand and fingers at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to and reviewed by the physician 
designated to examine the veteran and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
reported in detail and clinically 
correlated to a specific diagnosis.  

Regarding the latter, the examiner should 
render specific findings as to whether 
the disability of the right ring finger 
is comparable to amputation of the ring 
finger, as well as whether, and to what 
extent, the service-connected right 
finger disability results in limitation 
of motion of other digits, or interferes 
with the overall function of the hand 

The examiner should set forth all 
examination findings, all with the 
complete rationale for all opinion 
expressed, in a printed (typewritten) 
report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the 
examination(s) sent to the veteran.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action must be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

6.  After accomplishing all requested 
action, and any additional notification 
or development action deemed warranted, 
the RO should adjudicate the veteran's 
claim in light of all pertinent evidence 
and legal authority (to specifically 
include 38 C.F.R. § 3.655, as 
appropriate, or the former and revised 
applicable criteria for evaluating 
ankylosis of the right ring finger..  

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of all additional legal 
authority considered-to include section 
3.655 or the revised applicable criteria 
for evaluating ankylosis and limitation 
of motion of the fingers, as appropriate, 
and clear reasons and bases for the RO's 
determinations) and afford the appellant 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



